DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – INFORMATION PROCESSING APPARATUS AND SEMICONDUCTOR DEVICE FOR WRITING DATA TO A VOLATILE MEMORY THROUGH PLUARL COMMUNICATION PATHWAY --

(End of amendment)

Allowable Subject Matter
4.         Claims 1, 4-8 and 11 are allowed.

                                            REASONS FOR ALLOWANCE
5.          The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “an instruction unit that instructs the switching unit to switch the communication path used to transmit the image data from the first communication pathway to the second communication pathway if an instruction to acquire the image data from the device has been provided by the controller, wherein the controller transmits, to the instruction unit, completion information about completion of writing when the writing unit has completed writing of the image data on the volatile memory, and wherein when the completion information has been received, the instruction unit instructs the switching unit to switch the communication path used to transmit data to the volatile memory from the second communication pathway to the first 2Customer No.: 31561 Docket No.: 88351-US-348 Application No.: 16/563,920 communication pathway”, in combination with all other limitations as claimed in independent claim 1.
             The independent claim 8 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “an instruction unit that instructs the switching unit to switch the communication path used to transmit the image data from the first communication pathway to the second communication pathway if an instruction to acquire the image data from the device has been provided by the controller, wherein the controller transmits, to the instruction unit, completion information about completion of writing when the writing unit has completed writing of the image data on the volatile memory, and wherein when the completion information has been received, the instruction unit instructs the switching unit to switch the communication path used to transmit data to the volatile memory from the second communication pathway to the first communication pathway”, in combination with all other limitations as claimed in independent claim 8.
              The independent claim 11 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “an instruction means for instructing the switching means to switch the communication path used to transmit the image data from the first communication pathway to the second communication pathway if an instruction to acquire the image data from the device has been provided by the controller means, wherein the controller means transmits, to the instruction means, completion information about completion of writing when the writing means has completed writing of the image data on the volatile memory means, and wherein when the completion information has been received, the instruction means instructs the switching means to switch the communication path used to transmit data to the volatile memory means from the second communication pathway to the first communication pathway”, in combination with all other limitations as claimed in independent claim 11.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2015/0181194              c. US Patent 6,075,953
            b. US Pub 2003/0035132              

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.


/HARIS SABAH/Examiner, Art Unit 2674